PER CURIAM.
On this appeal by the defendant below from conviction .of the offenses of breaking and entering an automobile and petit larceny, we have considered the contentions of the appellant in the light of the record and briefs and find them to be without merit. The lapse of time before trial was not a violation of the constitutional rights of the appellant, since he did not affirmatively invoke the provisions of § 915.01 Fla.Stat., F.S.A. The court was not in error in denying the request of the defendant at trial for production of the police report, which it appeared the officer, outside the courtroom, had examined to refresh his memory prior to taking the stand to testify. That situation is to be distinguished from the right to have produced for examination and use a statement or writing used by a witness during the course of his testimony to refresh his recollection.
Affirmed.